OPINION
Per CURIAM:
Judgment affirmed for the reason that claimant was able to work and available for work as a rough carpenter and painter. He did not belong to a union and his application for membership in the union being refused, he was unable to obtain employment in such occupations and then clearly qualified for unemployment compensation under §1345-6a(4) GC, effective September 29, 1947. In Hinkle v. Lennox Furnace Co., 84 Oh Ap 478. the second paragraph of the syllabus provides:
“(2) Where the evidence in a proceeding for unemployment compensation, establishes that, although the claimant is not able to work and available for work in his usual trade or occupation, he is able to work and available for lighter work in other occupations for which he is reasonably fitted and is unable to obtain such work, he is eligible to receive benefits.”
*489This case was affirmed by the Supreme Court December 22, 1948, 150 Oh St 471. Exceptions noted. Order see journal.
HURD, PJ, KOVACHY, J, SKEEL, J, concur.